


Exhibit 10.2


ASBURY AUTOMOTIVE GROUP, INC.
AMENDED AND RESTATED
2002 EQUITY INCENTIVE PLAN


FORM OF RESTRICTED SHARE AWARD AGREEMENT
(RATABLE VESTING)


RESTRICTED SHARE AWARD AGREEMENT UNDER THE ASBURY AUTOMOTIVE GROUP, INC. AMENDED
AND RESTATED 2002 EQUITY INCENTIVE PLAN, dated as of the Grant Date (as defined
in Exhibit A attached hereto), between Asbury Automotive Group, Inc., a Delaware
corporation (the “Company”), and the Grantee.
This Restricted Share Award Agreement (this “Award Agreement”) sets forth the
terms and conditions of an award of a number of Shares (the “Award”) that are
subject to certain restrictions on transfer and risks of forfeiture and other
terms and conditions specified herein (“Restricted Shares”) and that are granted
to the Grantee under the Asbury Automotive Group, Inc. Amended and Restated 2002
Equity Incentive Plan, as amended and restated effective as of February 8, 2012
(the “Plan”).
The Grantee is given access to his or her own personal Smith Barney
secure/password protected website at www.benefitaccess.com. The Grant Date,
vesting information and number of Restricted Shares issuable to the Grantee
pursuant to this Award are specified on this website and on Exhibit A.


SECTION 1. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:


“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.
“Change of Control” has the same meaning as ascribed to it in the Plan, as
amended from time to time, except that, in the case of a Grantee who is party to
an employment or severance agreement with the Company, the term “Change of
Control” shall have the meaning as ascribed to it in such employment or
severance agreement; provided that, if this Award is deemed to provide for the
deferral of compensation that is subject to Section 409A of the Code, then
notwithstanding any such definition of Change of Control in an applicable
employment or severance agreement, the definition of Change of Control in the
Plan shall apply.
SECTION 2. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated herein by reference, and in all respects shall be interpreted
in accordance with the Plan. The grant and terms of this Award are subject to
the provisions of the Plan and to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the
Company's shares, (c) capital or other changes of the Company and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Award pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.




--------------------------------------------------------------------------------






SECTION 3. Vesting and Delivery. (a) Vesting. On each Vesting Date set forth
below, the Grantee's rights with respect to the number of Restricted Shares that
corresponds to such Vesting Date, as specified in the chart below, shall become
vested, and the restrictions set forth in this Award Agreement shall lapse;
provided that the Grantee must be employed by the Company or its Affiliates as
of the applicable Vesting Date, except as otherwise determined by the Committee
in its sole discretion.


“Vesting Date”
Number of Shares Vested
First anniversary of the Grant Date
33.33%
Second anniversary of the Grant Date
33.33%
Third anniversary of the Grant Date
33.34%



In the event of a Change of Control after the Grant Date, the Restricted Shares,
to the extent then outstanding and unvested, shall be subject to Section 8 of
the Plan. In the event the Grantee's employment with the Company and its
Affiliates is terminated due to the Grantee's (i) death or (ii) Disability, the
Restricted Shares, to the extent then outstanding and unvested, shall
automatically be deemed vested as of the date of the Grantee's termination of
employment by reason of such death or Disability. The Committee, in its sole
discretion, may accelerate the vesting of all or any portion of the Restricted
Shares, at any time and from time to time.
(b) Delivery of Shares. On or following the Grant Date, certificates issued in
respect of Restricted Shares shall be registered in the Grantee's name and
deposited by the Grantee, together with a stock power endorsed in blank, with
the Company or such other custodian as may be designated by the Committee or the
Company, and shall be held by the Company or other custodian, as applicable,
until such time, if any, as the Grantee's rights with respect to such Restricted
Shares become vested. Upon the vesting of the Grantee's rights with respect to
such Restricted Shares, the Company or other custodian, as applicable, shall
deliver such certificates to the Grantee or the Grantee's legal representative.
SECTION 4. Forfeiture of Restricted Shares. Unless the Committee determines
otherwise or except as otherwise set forth in Section 3(a) of this Award
Agreement, if the Grantee's rights with respect to any Restricted Shares or
Retained Distributions (as defined below) awarded to the Grantee pursuant to
this Award Agreement have not become vested prior to the date on which the
Grantee's employment with the Company and its Affiliates is terminated, the
Grantee's rights with respect to such Restricted Shares or Retained
Distributions shall immediately terminate, and the Grantee will be entitled to
no further payments or benefits with respect thereto.
SECTION 5. Voting Rights; Dividend Equivalents. Until the forfeiture of any
Restricted Shares pursuant to Section 4 hereof, and subject to Sections 3 and 6
hereof, the Grantee shall have the right to vote such Restricted Shares, to
receive and retain all regular cash dividends paid on such Restricted Shares and
to exercise all other rights, powers and privileges of a holder of Shares with
respect to such Restricted Shares; provided that the Company will retain custody
of all distributions other than regular cash dividends (“Retained
Distributions”) made or declared with respect to the Restricted Shares (and such
Retained Distributions will be subject to the same restrictions, terms and
conditions as are applicable to the Restricted Shares) until such time, if ever,
as the Restricted Shares with respect to which such Retained Distributions have
been made, paid or declared have become vested, and such Retained Distributions
shall not bear interest or be segregated in a separate account.






--------------------------------------------------------------------------------




SECTION 6. Non-Transferability of Restricted Shares and Retained Distributions.
Unless otherwise provided by the Committee in its discretion, Restricted Shares
and Retained Distributions may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered, except as provided in Section 9(a)
of the Plan. Any purported assignment, alienation, pledge, attachment, sale or
other transfer or encumbrance of Restricted Shares or Retained Distributions in
violation of the provisions of this Section 6 and Section 9(a) of the Plan shall
be void.


SECTION 7. Taxes, Consents, Stop Transfer Orders and Legends. (a) Taxes. The
vesting of any Shares pursuant to Section 3(a) of this Award Agreement and the
delivery of Share certificates pursuant to Section 3(b) of this Award Agreement
are conditioned on satisfaction of any applicable withholding taxes in
accordance with Section 9(d) of the Plan. The Grantee is solely responsible and
liable for the satisfaction of all taxes and penalties that may arise in
connection with this Award Agreement and the Award (including, but not limited
to, any taxes arising under Section 409A of the Code), and the Company shall not
have any obligation to indemnify or otherwise hold the Grantee harmless from any
or all of such taxes. The Committee shall have the discretion to unilaterally
modify this Award Agreement or the Award in a manner (i) that it in good faith
believes conforms with the requirements of Section 409A of the Code and (ii) for
any distribution event that could be expected to violate Section 409A of the
Code, in order to make the distribution only upon a “permissible distribution
event” within the meaning of Section 409A of the Code (as determined by the
Committee in good faith). The Committee shall have the sole discretion to
interpret the requirements of the Code, including, without limitation,
Section 409A of the Code, for purposes of the Plan, this Award Agreement and the
Award.


(a) Consents. The Grantee's rights in respect of the Restricted Shares are
conditioned on the receipt to the full satisfaction of the Committee of (i) any
required consents that the Committee may determine to be necessary or advisable
(including, without limitation, the Grantee's consenting to the Company's
supplying to any third-party recordkeeper of the Plan such personal information
as the Committee deems advisable to administer the Plan), (ii) the Grantee's
making or entering into such written representations, warranties and agreements
in connection with the acquisition of any Shares pursuant to this Award as the
Committee may request in order to comply with applicable securities laws or this
Award and (iii) a stock power endorsed by the Grantee in blank in accordance
with Section 3(b) of this Award Agreement.
(b) Stop Transfer Orders and Legends. The Company may affix to certificates for
Shares issued pursuant to this Award Agreement any legend that the Committee
determines to be necessary or advisable (including, without limitation, to
reflect any restrictions to which the Grantee may be subject under any
applicable securities laws). The Company may advise the transfer agent to place
a stop order against any legended Shares.


SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.
SECTION 9. Committee Discretion. Subject to the terms of the Plan, the Committee
shall have full and plenary discretion with respect to any actions to be taken
or determinations to be made in connection with this Award Agreement, and its
determinations shall be final, binding and conclusive.


SECTION 10. Notice.


(a) General. All notices, requests, demands and other communications required or
permitted to be given under the terms of this Award Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three Business Days after they have




--------------------------------------------------------------------------------




been mailed by U.S. registered mail, return receipt requested, postage prepaid,
addressed to the other party as set forth below:


If to the Company:
Asbury Automotive Group, Inc.
2905 Premiere Parkway NW, Suite 300
Duluth, GA 30097
Attention: General Counsel
Fax : (678) 542-2680
If to the Grantee:
At the then-current address shown on the payroll of the Company.



The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above. Notwithstanding the above, the Company and its Affiliates may provide
notice to the Grantee by e-mail or other electronic means to which the Grantee
has regular access.


(a) Electronic Delivery of Plan Documents. The documents relating to the Plan
and this Award (which may include but do not necessarily include, and are not
limited to, any Plan prospectus, Award Agreement, or other related documents)
may be delivered to the Grantee electronically. Such means of delivery may
include but do not necessarily include, and are not limited to, the delivery of
a link to the internet site of a third party involved in administering the Plan
or to a Company intranet site, the delivery of documents to the Grantee at the
e-mail address, if any, provided for the Grantee by the Company, or such other
means of delivery determined at the Committee's discretion.


(b) Consent to Electronic Delivery. The Grantee acknowledges that he/she has
read this Section 10 and consents to the electronic delivery of the Plan
documents, as described in this Section 10. The Grantee understands that an
e-mail account and appropriate hardware and software, including, but not limited
to, a computer or compatible cell phone and an internet connection, will be
required to access documents delivered by e-mail. The Grantee acknowledges that
he/she may receive from the Company a paper copy of any documents delivered
electronically at no cost if he/she provides written notice to the Company in
the manner specified above. The Grantee further acknowledges that he/she will be
provided with a paper copy of any documents delivered to him/her electronically
if electronic delivery fails. Similarly, the Grantee understands that he/she
must provide the Company or any designated third party with a paper copy of any
documents delivered by him/her electronically if electronic delivery fails.
Also, the Grantee understands that his/her consent may be revoked or changed at
any time if he/she provides written notice of such revised or revoked consent to
the Company in the manner specified above. Finally, the Grantee understands that
he/she is not required to consent to electronic delivery.


SECTION 11. Section 409A. This Award Agreement and the Award are intended to be
exempt from the provisions of Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder, as
providing for the transfer of restricted property as described in Section
1.409A-1(b)(6) of the Department of Treasury regulations. Notwithstanding any
provision of this Award Agreement to the contrary, in the event that the
Committee determines that the Award may be subject to Section 409A of the Code,
the Committee may adopt such amendments to this Award Agreement or adopt other
policies and procedures (including, but not limited to, amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of penalty taxes under Section 409A of the Code.




--------------------------------------------------------------------------------








SECTION 12. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement, the Plan or any provision thereof.


SECTION 13. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair the Grantee's rights under this Award Agreement shall not to that extent
be effective without the Grantee's consent (it being understood, notwithstanding
the foregoing proviso, that this Award Agreement and the Restricted Shares shall
be subject to the provisions of Sections 6(d), 7(a), 7(c) (including, without
limitation, in connection with adjustments to the number or kinds of shares,
security or other property subject to this Award Agreement), 8 and 9(s) of the
Plan).


SECTION 14. No Employment or Other Rights. The grant of this Award shall not
confer upon the Grantee any right to be retained as a director, officer or
employee of or to the Company or any of its Affiliates and shall not interfere
in any way with the right of the Company and its Affiliates to terminate the
Grantee's employment or service at any time. The right of the Company and its
Affiliates to terminate at will the Grantee's employment or service at any time
for any reason, free from any liability or any claim under the Plan or this
Award Agreement, is specifically reserved unless otherwise expressly provided in
the Plan or in this Award Agreement.


SECTION 15. Applicable Law. The validity, construction, interpretation and
effect of this Award Agreement shall be governed by and determined in accordance
with the laws of the State of Delaware without giving effect to the conflict of
laws provisions thereof.


SECTION 16. Restrictive Covenants. (a) Non-Competition. In consideration of the
Company's grant of the Award to the Grantee, the Grantee agrees that, during the
Restricted Period (as defined in Section 16(i) of this Award Agreement), the
Grantee will not, directly or indirectly (except on behalf of or with the prior
written consent of the Company, which consent may be withheld in the Company's
sole discretion): (i) provide services of a leadership, management, executive,
operational, or advisory capacity and/or participate in the ownership of or
provide financial backing to an automotive dealership that is located within the
Area (as defined in Section 16(i) of this Award Agreement); (ii) provide
senior/corporate level leadership, executive, operational, or advisory services
to any corporate competitor of the Company or its Affiliates who owns or
operates one or more automotive dealerships within the Area; or (iii) provide
services of a leadership, management, executive, operational, or advisory
capacity for anyone or any business whose focus is buying, conglomerating, or
otherwise acquiring one or more automotive dealerships that are located within
the Area. For purposes of this Section 16(a), the Grantee acknowledges and
agrees that the Company and its Affiliates conduct business in the Area and that
the Area is a reasonable geographic limitation. Notwithstanding anything to the
contrary contained herein, the Company hereby agrees that the covenants set
forth in this Section 16(a) shall not be deemed breached as a result of the
passive ownership by the Grantee of: (A) less than an aggregate of 5% of any
class of stock of a business that competes with the Company; or (B) less than an
aggregate of 10% in value of any instrument of indebtedness of a business that
competes with the Company. The Company further agrees that nothing in this
Section 16(a) prohibits the Grantee from accepting employment from, or
performing services for, businesses engaged in the finance industry, or
businesses engaged in the




--------------------------------------------------------------------------------




manufacturing and/or sale of automobile parts or the provision of automotive
service; provided that such businesses do not also engage in the retail sale of
automobiles within the Area. By way of example, as of the Grant Date, nothing in
this Section 16(a) would prohibit the Grantee from working with such businesses
as American General Finance, NAPA Auto Parts, or Goodyear.


(b)    Non-Solicitation; No-Hire. In consideration of the Company's grant of the
Award to the Grantee, the Grantee agrees that, during the Restricted Period, the
Grantee will not, directly or indirectly, solicit, recruit or hire any employee
of the Company or its Affiliates (or any person who was an employee of the
Company or its Affiliates during the 12-month period immediately preceding such
solicitation, recruitment or hire) or encourage any such employee to terminate
employment with the Company or its Affiliates.


(c)    Non-Disparagement. In consideration of the Company's grant of the Award
to the Grantee, the Grantee agrees that, during the Restricted Period, the
Grantee will not (i) publicly criticize or (ii) in any unflattering way, speak
of, write about, or publish about, the Company, its Affiliates, and/or any of
their officers, stockholders, directors, employees, agents, business partners,
successors or assigns, in each case other than truthful testimony given under
oath with respect to legal proceeding.


(d)    Protection of Company Information. In consideration of the Company's
grant of the Award to the Grantee, the Grantee agrees as follows:


(i) Confidentiality. All Company Information (as defined in Section 16(i) of
this Award Agreement) received or developed by the Grantee while employed by the
Company or its Affiliates is confidential to and will remain the sole and
exclusive property of the Company and its Affiliates. Except to the extent
necessary to perform the duties assigned to the Grantee by the Company, the
Grantee will hold such Company Information in trust and in the strictest
confidence. The Grantee agrees that: (A) the Grantee will protect all Company
Information from disclosure and will in no event take any action causing any
Company Information to lose its character as Company Information, or fail to
take the action necessary in order to prevent any Company Information from
losing its status as Confidential Information (as defined in Section 16(i) of
this Award Agreement) or Trade Secrets (as defined in Section 16(i) of this
Award Agreement); and (B) the Grantee will not, directly or indirectly, use,
reproduce, publish, disseminate or otherwise disclose any Company Information
(or any physical embodiments thereof) to any third party without the prior
written consent of the Company, which may be withheld in the Company's absolute
discretion.
(ii) Return of Company Property. Upon request by the Company or its Affiliates,
and in any event upon termination of the Grantee's employment with the Company
for any reason, the Grantee will promptly deliver to the Company all property
belonging to the Company or its Affiliates, including, without limitation,
electronic property of any type, and all Company Information (and all
embodiments thereof) then in the Grantee's custody, control or possession.
(iii) Survival. The restrictions on the Grantee's use or disclosure of all
Company Information, as set forth in this Section 16(d), shall apply throughout
the Restricted Period and for an additional one year thereafter and, with
respect to Trade Secrets, shall survive beyond such period for so long as such
information qualifies as a Trade Secret by the law of the applicable state.
(e)    Developments. In consideration of the Company's grant of the Award to the
Grantee, the Grantee agrees to disclose and hereby irrevocably assigns to the
Company (or any Person designated by the Company) all inventions, improvements,
discoveries, methods, developments and




--------------------------------------------------------------------------------




works of authorship, whether patentable or copyrightable or not, which have
utility in or relate to the Company's or its Affiliates' business and are
created, made, conceived or reduced to practice by the Grantee or under the
Grantee's direction or jointly with others either prior to (but only to the
extent not assigned to prior employers) or during the Grantee's employment with
the Company or its Affiliates, whether or not during normal working hours or on
the premises of the Company or its Affiliates (all of the foregoing,
collectively, the “Developments”). In the event the foregoing assignment is
ineffective, each of the Company and its Affiliates is hereby granted a
royalty-free, sublicensable, transferable, irrevocable, perpetual, worldwide
license to make, have made, modify, use, sell, offer for sale and otherwise
exploit such Developments as part of or in connection with any product, process
or machine. In addition, the Grantee acknowledges and agrees that all
Developments which are protectable by copyright are, to the extent permitted by
applicable law, “works made for hire,” as that term is defined in the United
States Copyright Act. The Grantee agrees (at the sole cost and expense of the
Company and its Affiliates) to do all things that the Company or its Affiliates
may reasonably deem necessary or desirable in order to protect their rights and
interests in any Development to will cooperate fully with the Company and its
Affiliates, both during and after the Grantee's employment with the Company or
its Affiliates, with respect to the procurement, maintenance and enforcement of
all intellectual property rights relating to Developments, (including with
respect to the execution of applications, powers of attorney and other
documents). If the Company is unable, after reasonable effort, to secure the
Grantee's signature on any such documents, any executive officer of the Company
is expressly authorized, and the Grantee hereby irrevocably designates and
appoints such executive officer of the Company as the Grantee's agent and
attorney-in-fact, to execute any such papers on the Grantee's behalf and to take
any and all other actions that the Company or its Affiliates may deem necessary
or desirable to protect their rights and interests in any Development.
(f)    Confirmation of Obligations. Upon the Grantee's termination of employment
with the Company, the Grantee agrees to re-confirm the Grantee's commitment to
the post-employment restrictive covenants in this Section 16.


(g)    Construction. The Grantee agrees that the provisions of this Section 16
are reasonable and properly required for the adequate protection of the business
and the goodwill of the Company and its Affiliates. However, if a judicial
determination is made that any of the provisions of this Section 16 constitute
an unreasonable or otherwise unenforceable restriction against the Grantee, such
provision(s) shall be modified or severed so as to permit enforcement of the
provision(s) to the extent deemed reasonable.


(h)    Remedies. The Grantee acknowledges that the remedy at law available to
the Company for breach of any of the Grantee's obligations under this Section 16
would be inadequate and that damages flowing from such a breach may not readily
be susceptible to being measured in monetary terms. Accordingly, in addition to
any other rights or remedies that the Company or its Affiliates may have at law,
in equity or under this Award Agreement (including, without limitation, the
Company's right to cease or recover any severance payments to the Grantee), upon
proof of the Grantee's violation of any provision of this Section 16, the
Company and its Affiliates will be entitled to immediate injunctive relief and
may obtain a temporary order restraining any threatened or further breach,
without the necessity of proof of actual damage or the posting of any bond.
Notwithstanding the foregoing, all payments pursuant to the terms of this Award
Agreement are subject to the terms and conditions of this Section 16, and may be
subject to non-payment or clawback, as applicable, in the event of the Grantee's
breach of any of the provisions of this Section 16. Notwithstanding anything to
the contrary in this Award Agreement, the restrictive covenants and other
obligations set forth in this Section 16 are independent, and are not intended
to limit the application or enforceability, of any restrictive or other
covenants contained in any




--------------------------------------------------------------------------------




other agreement between the Company and the Grantee.


(i)    Applicable Definitions. As used in this Section 16, the following terms
shall have the meanings set forth below:


“Area” means the combined region generated by all regions within a fifty-mile
radius of either (i) the Company's headquarters or (ii) any dealership owned by
or affiliated with the Company or its Affiliates, as of the last date of
Grantee's employment with the Company.
“Company Information” means Confidential Information and Trade Secrets, as those
terms are defined below.
“Confidential Information” means data and information relating to the business
of the Company or its Affiliates (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Grantee or of which the Grantee
became aware as a consequence of or through the Grantee's relationship to the
Company or its Affiliates, and which has value to the Company or its Affiliates
and is not generally known to their competitors. Confidential Information shall
not include any data or information that has been voluntarily disclosed to the
public by the Company or that has been independently developed and disclosed by
others, or that otherwise entered the public domain through lawful means.
“Restricted Period” means the period during which the Grantee is employed by the
Company or its Affiliates, plus the period of [six months / one year depending
on Grantee's level of employment within the Company] thereafter.
“Trade Secrets” means information, including, but not limited to, technical or
non-technical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans or lists of actual or potential customers or suppliers which (i)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy, or
as otherwise defined by applicable state law. For the avoidance of doubt, the
provisions in this Section 16 restricting the use of Trade Secrets shall survive
termination of (A) this Award Agreement and (B) termination of the Grantee's
employment with the Company and its Affiliates, and shall survive for so long as
is permitted by law.
SECTION 17. Recoupment. Any payment made pursuant to the terms of this Award
Agreement is subject to the terms and conditions of the Company's recoupment
policy (as previously adopted on February 17, 2010 (attached as Exhibit B to the
Company's Corporate Governance Guidelines), and as it may be amended or restated
from time to time). Notwithstanding the foregoing, the Company may, in its sole
discretion, implement any recoupment or clawback policies or make any changes to
any of the Company's existing recoupment or clawback policies, as the Company
deems necessary or advisable in order to comply with applicable law or
regulatory guidance (including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act), and the Grantee hereby acknowledges and
agrees that the Award will be subject to any recoupment or clawback policies so
implemented or revised.




